McCALEB, Justice
(concurring).
Since the defendant admits in his testimony that, at the time he and plaintiff purchased the property herein,.he intended to give her title to one-half and that it was his'. desire to make it community, property, it is clear that this was a donation in contemplation of marriage. In view of this, defendant’s claim for reformation of the deed is without basis and his alternative demand for recovery of one-half of the funds supplied by him for the purchase of the property is not sustainable. Article 2291, Civil Code.
I therefore concur in the decree.